                        UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION


LEAGUE OF WOMEN VOTERS,                    )
LEAGUE OF WOMEN VOTERS                     )
TENNESSEE EDUCATION FUND,                  )
AMERICAN MUSLIM ADVISORY                   )
COUNCIL, MID-SOUTH PEACE &                 )
JUSTICE CENTER, ROCK THE VOTE,             )
MEMPHIS CENTRAL LABOR                      )
COUNCIL, and HEADCOUNT,                    )
                                           )
Plaintiffs,                                )
                                           )
v.                                         )          Case No. 3:19-cv-00385
                                           )          Judge Aleta A. Trauger
TRE HARGETT, in his official capacity      )
as Secretary of State of Tennessee,        )
MARK GOINS, in his official capacity       )
as Coordinator of Elections for the State  )
of Tennessee, the STATE ELECTION           )
COMMISSION, and DONNA BARRETT, )
JUDY BLACKBURN, GREG DUCKETT, )
MIKE MCDONALD, JIMMY WALLACE, )
TOM WHEELER, and KENT YOUNCE,              )
in their official capacities as members of )
the State Election Commission,             )
                                           )
Defendants.                                )

                                       ORDER

      For the reasons explained in the accompanying Memorandum, the defendants’ Motion to

Dismiss (Docket No. 39) is hereby DENIED.

      It is so ORDERED.



                                                      ______________________________
                                                      ALETA A. TRAUGER
                                                      United States District Judge




   Case 3:19-cv-00385 Document 58 Filed 09/09/19 Page 1 of 1 PageID #: 571
